Citation Nr: 9922183	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to February 
1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that new and material evidence had 
not been submitted to warrant reopening the claim of 
entitlement to service connection for rheumatic arthritis 
mainly affecting the knees.  

In an April 1998 decision, the Board determined that new and 
material evidence had not been received to warrant reopening 
the claim, and the veteran appealed the decision to the 
United States Court of Veterans Appeals (Court), currently 
referred to as the United States Court of Appeals for 
Veterans Claims.  In granting a December 1998 joint motion 
for remand, the Court vacated and remanded the Board's 
decision.  The parties agreed that a remand was required in 
the case based upon the decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Essentially, that decision overruled 
the Court's test for new and material evidence formulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and 
determined that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a) is controlling.  Therefore, 
the Board's determination which relied upon the test in 
Colvin was invalidated.  In accordance with the Court's 
directives, the Board will readjudicate the matter. 

By letter of April 7, 1998, the veteran was informed that he 
could submit additional evidence and argument.  However, he 
did not respond within 90 days.  


FINDINGS OF FACT

1.  In an unappealed April 1989 decision, the RO denied the 
claim of entitlement to service connection for rheumatic 
arthritis affecting mainly the knees on the basis that the 
veteran was discharged due to this disability without 
severance or retirement as the condition existed prior to 
service and was not aggravated during such time. 

2.  Additional evidence received since the RO denied the 
claim in April 1989 is either duplicative or cumulative of 
evidence previously of record.  


CONCLUSION OF LAW

The RO's April 1989 denial of the claim of entitlement to 
service connection for a bilateral knee disability is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his entry into service in 1963, the veteran 
reported a medical history which included rheumatic fever.  
Records dated in 1966 reflect the veteran's complaints of 
bilateral knee pain, as well as the diagnoses of 
chondromalacia patella with degenerative arthritis, and 
rheumatoid arthritis.  A January 1967 Medical Board report 
reflects a diagnosis of bilateral chondromalacia patella, and 
the disability was characterized as degenerative arthritis.  
It was determined that the condition existed prior to the 
veteran's entry into service and that it was not permanently 
aggravated during service.  Discharge from service was 
recommended.  

When hospitalized at a VA facility in August 1988, it was 
noted that x-rays of the hands and knees revealed 
degenerative processes without any clear evidence of 
rheumatoid arthritis.  A treatment report dated earlier that 
month, reflects the veteran's complaints of swollen and 
painful knees, and the examiner indicated that it was of 
unknown etiology.  References to rheumatology treatment 
appear in a September 1988 hospital record.  

In April 1989, the RO denied the veteran's claim of service 
connection for a bilateral knee disability on the basis that 
the veteran was discharged due to this disability without 
severance or retirement as the condition existed prior to 
service and was not aggravated during such time.  Appellate 
action was not initiated, and the decision became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's denial of the claim in April 1989.  In this case, 
1995 and 1996 VA treatment records have been submitted.  
These records reflect, in pertinent part, the veteran's 
continued complaints of knee pain, and the use of various 
pain relievers for arthritis.  

As stated in the Introduction, the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) essentially overruled the Court's test 
for new and material evidence formulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and determined that 
the Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  However, in Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), the Court clarified that the 
materiality test of Colvin was overruled by Hodge, and not 
the test for determining whether evidence is new for purposes 
of reopening previously and finally disallowed claims.  Here, 
the Board finds that the evidence presented since the RO 
denied the claim in April 1989 is not new, therefore the 
materiality test set forth in Colvin was not and is not a 
factor in finding that new and material evidence had not been 
submitted. 

The evidence of record prior to the denial in 1989 shows that 
during service it was determined that the veteran had a pre-
existing bilateral knee disability, and that records dated in 
1988 reflect complaints of bilateral knee pain.  Evidence 
submitted since the denial in 1989 does not tend to show that 
the disability was incurred or aggravated during service.  
The VA reports added to the record contain no medical 
opinions to the effect that the current knee problems were 
incurred or aggravated during service.  They only show that 
the veteran currently suffers from knee pain and has been 
diagnosed with arthritis, which is not "new" in view of the 
evidence of record prior to 1989 which showed the same.  
Therefore, the evidence is not new and material, and the 
appeal is denied. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a bilateral 
knee disability is not new and material, thus the claim is 
not reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a bilateral knee disability, and the appeal is denied.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 

